HARRISON, District Judge.
After studying the briefs submitted, I find nothing that alters my conclusions expressed at the close of the trial.
I feel that the claims involved in the patents in suit have been fully anticipated by the electric fan patents introduced, especially by Morris, Patent No. 1,334,781; Rolle, Patent No. 687-854, and Hedges, Patent No. 572,008. I am further of the opinion that the patents in suit were fully anticipated by Cobb, Patent No. 1,639,257. The plaintiff’s own testimony demonstrates that he was following Cobb.
I am still of the opinion that the claims involved are nothing more or less than an aggregation. According to plaintiffs’ theory the placing of a mechanism on top of a platform would enable one to claim a combination of elements. Each element performs the same function it always performed. They performed no joint functions. Toledo Pressed Steel Co. v. Standard Parts, Inc., 307 U.S. 350, 59 S.Ct. 897, 83 L.Ed. 1334.
I hold that the claims involved in each patent have been fully anticipated and further that the purported combination is a mere aggregation.
Defendant is directed to serve and submit proposed findings of fact within ten days.